UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2367


RONALD CALVIN WILLIAMS,

                    Plaintiff - Appellant,

             v.

NC STATE BOARD OF ELECTIONS; STATE OF NORTH CAROLINA, Roy
Cooper, Governor; NORTH CAROLINA DEPARTMENT OF SECRETARY OF
STATE, Elaine Marshall, Secretary,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:17-cv-00265-MOC-DCK)


Submitted: April 17, 2018                                         Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ronald Calvin Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald Calvin Williams appeals the district court’s order accepting the

recommendation of the magistrate judge and granting Defendants’ motion to dismiss and

denying Williams’ motion for summary judgment as moot, and the magistrate judge’s

order denying Williams’ motion to amend his amended complaint as futile. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court and the magistrate judge.    Williams v. NC State Bd. of

Elections, No. 3:17-cv-00265-MOC-DCK (W.D.N.C. Oct. 2, 2017 & Oct. 31, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                           2